UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 00-7686



In Re: LEROY RAGIN,

                                                        Petitioner.




                 On Petition for Writ of Mandamus.
                         (CA-99-367-3-1-MU)


Submitted:   June 8, 2001                  Decided:   June 28, 2001


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Leroy Ragin, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     On April 30, 2001, the Court issued an order directing the

Government to respond within 30 days to Leroy Ragin’s petition for

a writ of mandamus based on delay in the United States District

Court for the Western District of North Carolina on Ragin’s request

for relief under 28 U.S.C. § 2241 (1994), or, alternatively, 28

U.S.C.A. § 2255 (West Supp. 2000). Although the Government did not

timely respond, the district court’s docket sheet reflects that the

district court issued an order denying relief in Ragin’s action on

May 1, 2001.   Because Ragin has received the relief requested in

this Court, i.e., a ruling by the district court, we deny his

petition as moot.




                                                   PETITION DENIED




                                2